Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on June 17, 2022. Claims 1 and 3-11 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1 and 3-11 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Ansari et al, US 2017/0287335, in view of Graefe et al, US 2019/0222652, hereinafter referred to as Ansari and Graefe respectively.

6.	Regarding independent claim 1, Ansari discloses a method for operating an automated vehicle, comprising the following steps: receiving, by a device from the automated vehicle, a position of the automated vehicle; providing a map as a function of the received position, the operating including transmitting by the device to the automated vehicle at least one driving instruction for operation of the automated vehicle.

7.	Graefe teaches at least one infrastructure sensor system.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

the device being external to the automated vehicle, and being an external server or an external cloud; providing a map as a function of the received position; requesting by the device from at least one infrastructure sensor system, as a function of the received position, environment data values which represent an environment of the automated vehicle; receiving, by the device from the at least one infrastructure sensor system, the requested environment data values; producing, by the device, an environment model, as a function of the received environment data values, based on the map; and operating the automated vehicle as a function of the environment model, the operating including transmitting by the device to the automated vehicle at least one driving instruction for operation of the automated vehicle, the at least one driving instruction being determined based on the environment model; wherein the at least one driving instruction includes a trajectory for the automated vehicle to drive and/or at least one speed specification for driving along the trajectory by the automated vehicle.

9.	Claims 3, 4, and 7-10 depend from claim 1 and are therefore allowable.

10.	Independent claims 5-6 present similar limitations as claim 1 so they are allowed for the same reasons.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665